Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-10 pertains to group I for continuing prosecution  without traverse in the communication with the Office on 03/14/2022 is acknowledged.


Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1,4,5,10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jin et al. (Chinese Patent CN 108198837 A ) thereafter Jin 837 ( of record , Foreign Patent Document #4 in the IDS submitted by the Applicant on 12/14/2019
	With regard to claim 1, Jin 837  discloses ( the abstract, Fig 1-Fig 3)
A display panel, including:
a substrate;( Fig 1, Substrate 110)
an organic light emitting device, disposed on the substrate;(Fig 1, organic light emitting diode  is in the display area ,) 	
a plurality of barrier pillars, wherein the plurality of barrier pillars are disposed on the substrate, and the plurality of barrier pillars are disposed around the organic light emitting device;( Fig 1-, barrier Pillars 131) 
a water absorbing layer, wherein the water absorbing layer is disposed on the substrate, and the water absorbing layer is disposed around the plurality of barrier pillars; (fig 1. Water absorbing layer 132)and
a thin film encapsulation layer, disposed on the organic light emitting device, the substrate, the plurality of barrier pillars and the water absorbing layer.( Fig 1, Thin Film encapsulation layer 140).
With regard to claim 4, Jin 837 , 837  discloses ( the abstract, Fig 3) a display panel wherein the barrier pillars include a body and a water absorbing film layer disposed on the body(shown in Fig 3) .
With regard to claim 5, Jin 837  discloses ( the abstract, Fig 1-Fig 3) a display panel
, wherein constituent materials of the water absorbing layer includes an organic water absorbing material and/or an inorganic water absorbing material.( Jin 837discloses in the specification that layer 141,143 are inorganic layer and layer 142 is an organic layer)
With regard to claim 10, Jin 837  discloses ( the abstract, Fig 1-Fig 3) a display panel wherein the thin film encapsulation layer includes:
a first thin film encapsulation layer, disposed on the substrate, the organic light emitting device and the barrier pillars;
a second thin film encapsulation layer, disposed on the first thin film encapsulation layer, wherein the second thin film encapsulation layer is also disposed on a side of the barrier pillars adjacent to the organic light emitting device; and
a third thin film encapsulation layer, disposed on the first thin film encapsulation layer, the second thin film encapsulation layer and the water absorbing layer.(Fig 3, thin Film
encapsulation layer140, first thin film encapsulation layer 141, second thin film encapsulation layer 142, third thin film encapsulation layer 143)
                                           Claim Rejections - 35 USC § 103

4. 	The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. 	 Claims 6,7, 8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Chinese Patent CN 108198837 A ) thereafter Jin 837 
	With regard to claim 6,7, these claims are obvious over Jin 837 for the following
Rationale:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S.
. 327, 65 USPQ 297 (1945)
With regard to claim 8,9 , these claims are obvious over Jin 837 for the following
Rationale:
The selection of parameters such as energy, concentration, temperature, time, molar fraction, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

6. 	 Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (Chinese Patent CN 108198837 A ) thereafter Jin 837  in view of Luo ( Chinese Patent CN 107123744 A) thereafter Luo 744 (of record , document #2 in the Foreign Patent section in the IDS submitted by the Applicant on 01/10/2022)
	With regard to claim 2, as set forth in the rejection of claim 1, Jin 837 discloses all the invention including barriers pillars and water absorbing layer except for the specific , wherein the plurality of barrier pillars are two circles of barrier pillars disposed around the organic light emitting device; and the water absorbing layer is disposed between the two circles of barrier pillars, or the water absorbing layer is disposed around the two circles of barrier pillars.
Luo 744, however, disclosed a display wherein the plurality of barrier pillars are two circles of barrier pillars disposed around the organic light emitting device; and the water absorbing layer is disposed between the two circles of barrier pillars, or the water absorbing layer is disposed around the two circles of barrier pillars.
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Luo 744  into the Jin 837 device and come up with the invention of claim 2.
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the protection and reliability performance of the Jin 837 device  as taught by Luo 744   thorough his disclosure.

7. 	 Claims 3 is  rejected under 35 U.S.C. 103 as being unpatentable over- Jin et al. (Chinese Patent CN 108198837 A ) thereafter Jin 837  in view of Luo ( Chinese Patent CN 107123744 A) thereafter Luo 744 in further view of -Yu et al. ( Chinese Patent CN 206282861 U) thereafter Yu 861( of record , document # 3 in the Foreign Patent document section in Applicant IDS submitted on 1/10/2022.
With regard to claim 3, as set forth in the rejection of claim 2, the combined Jin 837 in
view of Luo 744 +discloses all the invention  except for the specific wherein a height of the barrier pillars adjacent to an edge region of the display panel is smaller than a height of the barrier pillars away from the edge region of the display panel.
	Yu 861, however, ( Fig 1A, Fig 1B, Fig 3A, Fig 3B) discloses a display device wherein a height of the barrier pillars adjacent to an edge region of the display panel is smaller than a height of the barrier pillars away from the edge region of the display panel. ( shown in  Yu 861 Fig 1B, Fig 3B,)
It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature, taught by Yu 861 into the combined  Luo 744  + Jin 837 device and come up with the invention of claim 23.
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the protection and reliability performance of the  combined Jin 837+Luo 744 device   as taught by Yu 861 ( the abstract, and technical description)

8.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

9.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

10.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                             /THINH T NGUYEN/                                                             Primary Examiner, Art Unit 2897